DETAILED ACTION
	Claims 1, 5, and 28 are amended. Claims 12, 16, and 22 are canceled. Claims 1-11, 13-15, 17-21, and 23-31 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter regarding how the stopper and the needle are made of a unitary construction disclosed in claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (U.S. Patent No. 8343168) in view of Palfi (U.S. Patent Application Publication No. 20120295960).
Regarding claim 1, Kaye teaches a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: a catheter having a first lumen and a second lumen (Col. 3, lines 63-65; Fig. 2, element 12); a needle system for injecting a target tissue within a body (Fig. 4, element 36), wherein the needle system comprises a needle, and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and a base disposed at a proximal end of the catheter (Fig. 1, element 30), wherein the actuator tube is inserted through the base and the first lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter, wherein the first lumen and second lumen 
Kaye does not teach wherein a tip of the needle is deflected towards a center axis of the needle.
Palfi, in a device utilizing a needle for injections, teaches wherein a tip of the needle is deflected towards a center axis of the needle ([0194]; a point two style beveled non coring needle is designed such that the tip of the needle bends toward the central axis of the needle body: see evidentiary reference https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style and the Hamilton Figure 1 below).

    PNG
    media_image1.png
    327
    1204
    media_image1.png
    Greyscale

Hamilton Figure 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a tip of the needle is deflected towards a center axis of the needle as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Regarding claim 28, Kaye teaches a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: a catheter having a first lumen and a 
Kaye does not teach wherein a tip of the needle is deflected towards a center axis of the needle.
Palfi, in a device utilizing a needle for injections, teaches wherein a tip of the needle is deflected towards a center axis of the needle ([0194]; a point two style beveled non coring needle is designed such that the tip of the needle bends toward the central axis of the needle body: see evidentiary reference https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style and the Hamilton Figure 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a tip of the needle is deflected towards a center axis of the needle as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Regarding claim 29, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a deflection of the needle is between 0.001 inch and 0.1 inch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein a deflection of the needle is between 0.001 inch and 0.1 inch as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Regarding claim 30, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a deflection of the needle is between 0.0016 inch and 0.0114 inch.
Palfi, in a device utilizing a needle for injections, teaches using a point two style beveled non coring needle ([0194]). Palfi only teaches using a Hamilton syringe with 23 or 28 gauge needle, but other Hamilton syringes utilizing point two style needles having many gauge sizes can be used as referenced on Hamilton’s website (it is stated that the point two style/needle point style 2 needles are available in gauges 34-10: https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style). This gauge range would ensure for a needle deflection between 0.0016 -0.0114 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein a deflection of the needle is between 0.0016 inch and 0.0114 inch as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Palfi and in further view of Bunce (WO 2004/107984).
Regarding claim 31, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein the needle is a two-point deflected needle.
Bunce, in a similar field of endeavor, teaches wherein the needle is a two-point deflected needle (Page 4, lines 18-19; Fig. 2, element 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein the needle is a two-point deflected needle as taught by Bunce in order to prevent any unwanted displacement of tissue during treatment.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Palfi and in further view of Kaye.
Regarding claim 2, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye and Palfi do not explicitly state wherein the deflected force of the first lumen is larger than the deflected force of the second lumen.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to arrive at the deflected force of the first lumen being larger than the deflected force of the second lumen, and Kaye does teach that the shape, size, and configuration of either lumen is variable as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the deflected force of the first lumen being larger than the 
Regarding claim 3, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye and Palfi do not explicitly state wherein the deflected force of the first lumen is about 1.7 times as strong as the second lumen.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to arrive at the deflected force of the first lumen is about 1.7 times as strong as the second lumen, and Kaye does teach that the shape, size, and configuration of either lumen is variable as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the deflected force of the first lumen is about 1.7 times as strong as the second lumen as suggested by Kaye in order to have provided more support for the needle and more flexibility for the snare during deployment.
Regarding claim 4, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye and Palfi do not explicitly state wherein the deflected force of the first lumen is about 1-3 times as strong as the second lumen.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to arrive at the deflected force of the first lumen is about 1-3 times as strong as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the deflected force of the first lumen is about 1-3 times as strong as the second lumen as suggested by Kaye in order to have provided more support for the needle and more flexibility for the snare during deployment.
Claims 5-11, 13-15, 17-19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (U.S. Patent No. 8343168) in view of Secrest (U.S. Patent No. 7691110).
Regarding claim 5, Kaye teaches a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: a catheter having a first lumen and a second lumen (Col. 3, lines 63-65; Fig. 2, element 12); a needle system for injecting a target tissue within a body (Fig. 4, element 36), wherein the needle system comprises a needle, and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and a base disposed at a proximal end of the catheter (Fig. 1, element 30), wherein the actuator tube is inserted through the base and the first lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter (Col. 4, lines 12-13), wherein the needle system further comprises a needle housing member, positioned between the needle and the first lumen when the needle is in a stored position (Fig. 4, 14, element 80), wherein the needle housing member has a predetermined length so that the needle is disposed within the needle housing member when the needle is at the stored position (Col. 4, lines 12-13, Col. 5, lines 11-16), the needle housing member has a continuous inner surface and prevents the needle from penetrating the first lumen (Col. 5, lines 11-16), and wherein the needle system further comprises a stopper, sized and configured to prevent the needle from deploying beyond a desired distance or falling out of the first lumen (Col. 5, lines 2-4; Fig. 3, 
Kaye does not teach wherein a distal end of the needle housing member does not extend beyond a distal end of the first lumen.
Secrest, in an analogous device, teaches wherein a distal end of the needle housing member does not extend beyond a distal end of the first lumen (Fig. 3, elements 70, 71; see Annotated Secrest Figure 2 below).

    PNG
    media_image2.png
    125
    407
    media_image2.png
    Greyscale

Annotated Secrest Figure 2
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing member of Secrest for the needle housing member of Kaye. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 6, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a distal end of the needle housing member is tapered.
Secrest further teaches wherein a distal end of the needle housing member is tapered ((Col. 3, lines 44-46; Col. 4, lines 2-3; Fig. 3; see Annotated Secrest Figure 2 above).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual 
Regarding claim 7, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter.
Secrest further teaches wherein a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter (Col. 4, lines 1-3; Fig. 3, 4, elements 37, 70, 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter as taught by Secrest in order to ensure that the needle was not able to puncture too far into the tissue thus increasing the safety of the use of the device.
Regarding claim 8, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein the distal end of the needle housing member and the distal end of the first lumen are even.
Secrest further teaches wherein the distal end of the needle housing member and the distal end of the first lumen are even (Fig. 3, element 71).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing 
Regarding claim 9, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the needle housing member is disposed in place by being heat shrunk, press fit, or bonded (Col. 5, lines 16-18).
Regarding claim 10, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the needle housing member comprises barbs or ribbed sections against the first lumen to hold the housing member in place (Col. 5, lines 19-21).
Regarding claim 11, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the housing member is non-conductive (Col. 5, lines 21-23).
Regarding claim 13, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the stopper is disposed on the actuator tube (Fig. 3, element 70).
Regarding claim 14, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the stopper comprises a hypotube (Fig. 3, element 70).
Regarding claim 15, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the stopper and the needle are made of a unitary construction (Col. 5, lines 8-9).
Regarding claim 17, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the actuator tube is selectively manipulated by movement of a hollow knob (Fig. 1, elements 32, 34), wherein the knob is fixed to a proximal end of the actuator tube (Col. 4, lines 24-26).
Regarding claim 18, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the catheter further comprises a covering tube, and the first and second lumens are disposed through the covering tube (Col. 3, lines 64-66; Fig. 1, element 12).
Regarding claim 19, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the catheter is a single piece of extruded plastic (Col. 4, lines 2-3).
Regarding claim 23, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the needle comprises a tip, oriented towards a center axis of the needle (Fig. 4, element 36).
Regarding claim 24, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches a snare system for resecting the targeted tissue (Fig. 1, element 60), wherein the snare system comprises a snare, and an actuating cable, wherein the cable is inserted through the second lumen (Col. 4, lines 54-56; Fig. 1, elements 54, 60).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and in further view of Kaye.
Regarding claim 21, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye does not explicitly state wherein at least a portion of the actuator tube has an outer diameter of at least about 0.035 inch.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at a portion of the actuator tube having an outer diameter of at least about 0.035 inch, and Kaye does teach that the shape, size, and configuration of either lumen is variable. Different lumen geometries would lead to different outer diameters of the actuation tube in order to ensure that the fit of the needle within the tube was optimal for use of the device
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at a portion of the actuator tube having an outer diameter of at least about 0.035 inch as suggested by Kaye in order to provide an optimal fit between the needle, actuator tube, and first lumen.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and in further view of Hill (U.S. Patent Application Publication No. 20020183720).
Regarding claim 20, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye and Secrest do not teach wherein a proximal portion of the actuator tube is made of a steel, and a distal portion of the actuator tube is made of polyetheretherketone (PEEK).
Hill, in a similar field of endeavor, teaches wherein a proximal portion of the actuator tube is made of a steel ([0031]), and a distal portion of the actuator tube is made of polyetheretherketone (PEEK) ([0036]).
.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and in further view of Nakao (U.S. Patent Application Publication No. 20070016225).
Regarding claim 25, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye and Secrest does not teach wherein the snare is a cold snare for cold resection.
Nakao, in a similar field of endeavor, teaches wherein the snare is a cold snare for cold resection ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye and Secrest to where the snare is a cold snare for cold resection as taught by Nakao in order to cut small polyps vascularized by only capillaries as suggested by Nakao.
Regarding claim 26, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye and Secrest does not teach wherein the snare is a hot snare for hot resection.
Nakao teaches wherein the snare is a hot snare for hot resection ([0015], [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye and Secrest to where the snare is a hot snare for hot resection as taught by Nakao in order to cut larger polyps with more significant vascularization to avoid the chance of hemorrhages as suggested by Nakao.
Regarding claim 27, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.

Nakao teaches a retrieval system for retrieving a foreign object within a body (Fig. 13), wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the second lumen (Fig. 13, elements 894, 906, 912).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye and Secrest with a retrieval system for retrieving a foreign object within a body, wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the second lumen as taught by Nakao in order to properly remove and dispose of the tissue debris that was cut off during use of the device.
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. Applicant argues that none of the disclosed pieces of art teach wherein the needle system further comprises a stopper, sized and configured to prevent the needle from deploying beyond a desired distance or falling out of the first lumen, and wherein the stopper and the needle are made of a unitary construction. It is clear that Kaye teaches all these elements in Col. 5, lines 2-4; Fig. 3, element 70 and Col. 5, lines 8-9. Examiner is unsure if the applicant meant to instead disclose that the actuator tube and the stopper are made of a unitary construction in claims 1, 5, and 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236. The examiner can normally be reached Monday - Friday from 8:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794